Citation Nr: 1018787	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  06-03 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for hypertension, to 
include as secondary to a heart disability.

3.  Entitlement to service connection for bilateral lung 
disability, to include as secondary to a heart disability.

4.  Entitlement to service connection for a skin disability, 
to include as secondary to herbicide exposure.

5.  Entitlement to service connection for impotence, to 
include as secondary to a heart disability.

6.  Entitlement to special monthly compensation (SMC) for the 
loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to December 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in July 2004, a statement 
of the case was issued in October 2005, and a substantive 
appeal was received in December 2005.

The Board notes that the statement of the case included 
issues that are no longer in appellate status at this time.  
The Veteran's substantive appeal expressly withdrew his 
appeal on the issue of entitlement to service connection for 
disability of bilateral fingers and toes.  Entitlement to 
service connection for bilateral hearing loss has been 
granted at the RO level, as evidenced by a January 2010 RO 
rating decision.  Entitlement to service connection for 
anxiety disorder (originally claimed as depression) was 
granted in a October 2009 RO rating decision.  Those issues 
are thus no longer in appellate status.




FINDINGS OF FACT

1. The Veteran is shown to have served in the Republic of 
Vietnam during the Vietnam War, and is presumed to have been 
exposed to herbicide agents during service.

2.  No current chronic heart disability was manifested during 
the Veteran's active duty service or for many years 
thereafter, nor is any current chronic heart disability 
otherwise related to the Veteran's active duty service, 
including exposure to herbicides.

3.  Hypertension was not manifested during the Veteran's 
active duty service or for many years thereafter, nor is any 
current hypertension otherwise related to the Veteran's 
active duty service, including exposure to herbicides, nor is 
hypertension related to any service-connected disability.

4.  A chronic lung disability was not manifested during the 
Veteran's active duty service or for many years thereafter, 
nor is any current lung disability otherwise related to the 
Veteran's active duty service, including exposure to 
herbicides, nor is any chronic lung disability related to any 
service-connected disability.

5.  A chronic skin disability was not manifested during the 
Veteran's active duty service or for many years thereafter, 
nor is any current skin disability otherwise related to the 
Veteran's active duty service, including exposure to 
herbicides.

6.  Impotence was not manifested during the Veteran's active 
duty service or for many years thereafter, nor is any current 
impotence disability otherwise related to the Veteran's 
active duty service, including exposure to herbicides, nor is 
any impotence disability related to any service-connected 
disability.

7.  The Veteran does not have loss of use of a creative organ 
which is related to military service or to a service-
connected disability.


CONCLUSIONS OF LAW

1.  A chronic heart disability was not incurred in or 
aggravated by the Veteran's active duty service, nor may it 
be presumed to have been incurred in such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).

2.  Hypertension was not incurred in or aggravated by the 
Veteran's active duty service, nor may it be presumed to have 
been incurred in such service, nor is any current 
hypertension proximately due to or aggravated by any service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2009).

3.  Bilateral lung disability was not incurred in or 
aggravated by the Veteran's active duty service, nor may it 
be presumed to have been incurred in such service, nor is any 
current lung disability proximately due to or aggravated by 
any service-connected disability.  38 U.S.C.A. §§ 1101, 
1103(a), 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2009).

4.  A chronic skin disability was not incurred in or 
aggravated by the Veteran's active duty service, nor may it 
be presumed to have been incurred in such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).

5.  Impotence was not incurred in or aggravated by the 
Veteran's active duty service, nor may it be presumed to have 
been incurred in such service, nor is any current impotence 
proximately due to or aggravated by any service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2009).

6.  Entitlement to SMC for the loss of use of a creative 
organ is not warranted.  38 U.S.C.A. §§ 1101, 1114(k), 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.350(a)(1) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In a letter sent in February 
2004, the claimant was informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, this letter advised the Veteran of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that this letter was sent to the appellant prior 
to the July 2004 RO rating decision on appeal.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that the Veteran has claimed that some of the 
disabilities on appeal are secondary to his heart disability, 
and the February 2004 letter did not address the requirements 
for entitlement to service connection under a secondary 
theory of entitlement.  The Board finds no prejudice to the 
Veteran in proceeding with the issuance of final decision 
with respect to the issues of service connection under 
secondary theories of entitlement.  First, the Board notes 
that although the Veteran claims that certain disabilities 
are secondary to heart disability, service-connection for 
heart disability is not in effect; such secondary claims must 
be denied as a matter of law.  38 C.F.R. § 3.310(a); Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  Congress, in enacting the 
VCAA, noted the importance of balancing the duty to assist 
with 'the futility of requiring VA to develop claims where 
there is no reasonable possibility that the assistance would 
substantiate the claim.'  Mason v. Principi, 16 Vet. App. 
129, 132 (2002) (quoting 146 CONG.REC. S9212 (daily ed. Sept. 
25, 2000) (statement of Sen. Rockefeller)).  When the law and 
not the evidence is dispositive of the claim, the VCAA is not 
applicable.  See Mason, 16 Vet. App. at 132; Smith (Claudus) 
v. Gober, 14 Vet. App. 227 (2000, aff'd, 28 F.3d 1384 (Fed. 
Cir. 2002).  As the law concerning secondary service 
connection is dispositive in resolving the Veteran's claims 
to the extent of his theories of service-connection secondary 
to heart disability, the VCAA is not applicable with regard 
to those theories.

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In this case, an effectively timely March 2006 letter 
provided the notice contemplated by Dingess.  The appellant 
was provided with notice of the types of evidence necessary 
to establish a disability rating and an effective date for 
any rating that may be granted, and this letter explained how 
VA determines disability ratings and effective dates.  The 
Board notes that this letter was sent to the appellant prior 
to the most recent RO-level readjudication of the issues 
currently on appeal, as evidenced by the October 2009 
supplemental statement of the case.  The VCAA notice was 
therefore effectively timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  The U.S. Court of Appeals for the Federal Circuit 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The 
Supreme Court in essence held that -except for cases in which 
VA has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim- the burden 
of proving harmful error must rest with the party raising the 
issue; the Federal Circuit's presumption of prejudicial error 
imposed an unreasonable evidentiary burden upon VA and 
encouraged abuse of the judicial process, and determinations 
on the issue of harmless error should be made on a case-by-
case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).



Duty to Assist

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record as it stands includes sufficient 
competent evidence.  All available pertinent records, in-
service, and post-service (including private and VA), have 
been obtained.  The Veteran has been afforded a VA 
examination pertinent to his lung disability claim decided 
below; a probative VA examination report is of record, dated 
in September 2009.  The Board finds that the VA examination 
report now of record contains sufficient findings and 
discussion of the pertinent diagnostic questions to provide 
probative medical evidence adequate to address the lung 
disability claim advanced by the appellant.  The opinion 
presents probative evidence informed by interview and 
clinical inspection of the Veteran together with review of 
the claims file.

The Board acknowledges that no VA examination report is of 
record with an etiology opinion specifically addressing the 
issues of entitlement to service connection for a heart 
disability, for hypertension, for skin disability, or for 
impotence.  However, VA medical examination is not warranted 
in this case with regard to those issues.  In disability 
compensation (service connection) claims, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Simply stated, the standards of McLendon are not met in this 
case as the evidence of record fails to indicate that any of 
these disabilities had its onset in service or is otherwise 
related thereto.  Even if the Veteran may now be diagnosed 
with pertinent disabilities for each issue, the evidence 
contains no suggestion of any pertinent disabilities during 
service or for many years following service.  As discussed in 
more detail below, the probative evidence shows no indication 
of chronic disabilities related to these issues during 
service, and the evidence does not identify any pertinent 
event, injury, or disease occurring in service or during a 
presumptive period.  Furthermore, there is no competent 
suggestion of record to indicate that any current pertinent 
disability is otherwise related to service or related to any 
service-connected disability.

The Board also observes that the September 2009 VA 
examination report suggests that the Veteran referred to lung 
treatment he received in the 1980s.  However, during the 
development of this claim on appeal the Veteran, who has been 
informed by full VCAA notice of his rights and 
responsibilities, has never provided authorization to VA to 
seek records associated with such treatment nor has the 
Veteran ever indicated that he believes pertinent medical 
records from such treatment are available and obtainable.

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to this appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this appeal.

Analysis

This case involves the Veteran's claims that he suffers from 
certain disabilities which are causally related to his 
military service.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as cardiovascular-renal 
disease (including hypertension), are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that some or all of his disabilities on 
appeal may be etiologically related to herbicide exposure 
during service.

Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as 
to veterans who served in Vietnam during a certain time 
period, certain diseases may be presumed to have resulted 
from exposure to certain herbicide agents such as Agent 
Orange.  According to the Veteran's service records, he 
served in the Republic of Vietnam during the Vietnam Era; 
therefore, his exposure to toxic herbicides is conceded.  See 
38 U.S.C.A. §§ 1116, 1154.  However, the Board notes that 
none of the disabilities pertinent to the issues on appeal 
that are currently diagnosed in this Veteran are included in 
the list of diseases associated with exposure to certain 
herbicide agents.  See 38 C.F.R. § 3.309(e).  The Secretary 
of the Department of Veterans Affairs has determined that 
there is no positive association between exposure to 
herbicides and any other disability for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).  Therefore, 
as discussed below, service connection for the disabilities 
on appeal cannot be granted on the basis of the presumptive 
regulations relating to exposure to Agent Orange.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 1994); see also 
Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed.Cir. 1997), aff'g 
Ramey v. Brown, 9 Vet. App. 40 (1996).  The Board notes that 
the claims file contains no competent evidence suggesting any 
etiological relationship between any current disability on 
appeal and herbicide exposure beyond the discussed 
presumptions.

The Board notes that some of the Veteran's correspondence 
asserts that his service connection claims on appeal should 
be presumptively granted on the basis of combat service in 
Vietnam.  Pursuant to 38 U.S.C.A. § 1154(b), with respect to 
combat veterans, 'The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.'  See also 38 C.F.R. 
§ 3.304(d).  However, without engaging in further discussion 
of the combat veteran presumption, the Board notes that this 
is not decisive in this case.  Other than exposure to 
herbicides, the Veteran has not described any specific injury 
or event during any combat service experience which he 
asserts to have caused or aggravated any of the disabilities 
currently on appeal.  The occurrence of the Veteran's 
exposure to herbicides is already presumed, thus there is no 
controversy in this case with regard to any events or 
occurrences during the Veteran's service.  The decisive 
questions for every issue in this case is whether there is 
any medical etiological link between the Veteran's military 
service and each disability on appeal.  The question of 
whether the evidence shows any medical etiological link 
between any disability and the Veteran's military service is 
not impacted by any question of the combat veteran 
presumption discussed above.

When the evidence of record is reviewed under the laws and 
regulations as set forth above, the Board finds there is no 
basis for granting service connection for any disability on 
appeal in this case.

Heart Disability

The Veteran's service treatment records contain no suggestion 
or diagnosis of heart problems.  Service treatment records 
from October 1971 show that the Veteran experienced syncopal 
episodes with some associated trouble breathing and a note of 
some spitting up of blood, without coughing.  Clinical 
testing revealed clear lungs and chest x-rays were within 
normal limits.  No heart concerns were noted nor was any 
disability diagnosed.  A psychophysiological reaction was 
suspected by a treatment provider.

Significantly, the Board notes that a December 1971 service 
separation examination report shows that the Veteran was 
medically evaluated to be clinically normal in all pertinent 
respects, specifically including his heart, with no pertinent 
defects or abnormalities noted to suggest any manner of heart 
problems.  The Board finds that the contemporaneous service 
treatment records are highly probative evidence strongly 
suggesting that neither the Veteran nor trained medical 
professionals believed that the Veteran had any heart 
disability during service up through the time of his 
separation.

There is no evidence of record that indicates any 
manifestation of heart disability within any presumptive 
period following service or for many years thereafter.

As there is no evidence of in-service incurrence of heart 
disability, nor any evidence of manifestations of heart 
disability for many years following service, service-
connection in this case could only be based on some other 
manner of etiological link between the Veteran's military 
service and the later onset of his heart disability.  As 
discussed in more detail below, medical evidence is required 
to establish such an etiology for a diagnosis such as heart 
disease, and the Veteran's lay assertions concerning the 
etiology of his heart disease are not shown to reflect the 
medical expertise required to establish an etiological link.  
Therefore, there is no competent evidence indicating that the 
Veteran suffers from heart disease that is etiologically 
related to military service.

To the extent that the Veteran suggests that his heart 
disability may be among the set of disabilities he believes 
to have been caused by exposure to herbicides during service 
in Vietnam, the Board notes that the Veteran has presented no 
competent medical evidence to support such an alleged link.  
The Board notes that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Health Outcomes Not Associated With Exposure 
to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 
2007).  The Veteran has not been diagnosed with any heart 
disability warranting such a presumption.  While the Veteran 
has been free to identify or provide evidence which otherwise 
supports a link between his herbicide exposure and his heart 
disability, no such evidence is contained in the claims file.

The preponderance of the probative evidence weighs against 
finding any basis of entitlement to service connection for a 
heart disability in this case.

Hypertension

The Veteran claims entitlement to service connection for 
hypertension, to include as secondary to heart disability.  
However, as discussed above, the Board finds that service 
connection for heart disability is not warranted in this 
case.  Service connection is not in effect for heart 
disability.  Thus, to the extent that service connection must 
be considered for hypertension on a secondary basis with 
regard to heart disability, service-connection on this 
secondary basis is barred as a matter of law.  38 C.F.R. 
§ 3.310(a); Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Veteran's service treatment records contain no suggestion 
or diagnosis of hypertension nor blood pressure concerns.  
The Board notes that a December 1971 service separation 
examination report shows that the Veteran was medically 
evaluated to be clinically normal in all pertinent respects, 
specifically including his heart and vascular system, with no 
pertinent defects or abnormalities noted to suggest any 
manner of blood pressure problems.  The Veteran's blood 
pressure was noted to be '116/80' at the time of his service 
separation examination, with no suggestion of abnormality 
concerning this data.

The Board finds that the contemporaneous service treatment 
records are highly probative evidence strongly suggesting 
that neither the Veteran nor trained medical professionals 
believed that the Veteran had any chronic hypertension 
disability during service up through the time of his 
separation.

There is no evidence of record that indicates any 
manifestation of hypertension within any presumptive period 
following service or for many years thereafter.

As there is no evidence of in-service incurrence of 
hypertension, nor any evidence of manifestations of 
hypertension for many years following service, service-
connection in this case could only be based on some other 
manner of etiological link between the Veteran's military 
service and the later onset of his hypertension.  As 
discussed in more detail below, medical evidence is required 
to establish such a medical etiology, and the Veteran's lay 
assertions concerning the etiology of his hypertension are 
not shown to reflect the medical expertise required to 
establish an etiological link.  Therefore, there is no 
competent evidence indicating that the Veteran suffers from 
hypertension that is etiologically related to military 
service.

To the extent that the Veteran suggests that his hypertension 
may be among the set of disabilities he believes to have been 
caused by exposure to herbicides during service in Vietnam, 
the Board notes that the Veteran has presented no competent 
medical evidence to support such an alleged link.  The Board 
notes that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Health 
Outcomes Not Associated With Exposure to Certain Herbicide 
Agents, 72 Fed. Reg. 32,395 (June 12, 2007).  The Veteran has 
not been diagnosed with any hypertension-related disability 
warranting such a presumption.  While the Veteran has been 
free to identify or provide evidence which otherwise supports 
a link between his herbicide exposure and his hypertension, 
no such evidence is contained in the claims file.

The preponderance of the probative evidence weighs against 
finding any basis of entitlement to service connection for 
hypertension in this case.

Lung Disability

The Veteran claims entitlement to service connection for a 
lung disability, to include as secondary to heart disability.  
However, as discussed above, the Board finds that service 
connection for heart disability is not warranted in this 
case.  Service connection is not in effect for heart 
disability.  Thus, to the extent that service connection must 
be considered for lung disability on a secondary basis with 
regard to heart disability, service-connection on this 
secondary basis is barred as a matter of law.  38 C.F.R. 
§ 3.310(a); Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Veteran's service treatment records contain a letter from 
the Veteran's physician, dated in November 1968 and 
associated with his entrance into military service, stating 
that the Veteran was treated for "simple bronchial asthma, 
in 1956' prior to service.  The note indicates that the 
problem was definitively established to be on the basis of 
bronchial infection, which was treated and resolved.

The Board notes that VA law provides that a veteran is 
presumed to be in sound condition, except for defects, 
infirmities or disorders noted when examined, accepted, and 
enrolled for service, or where clear and unmistakable 
evidence establishes that an injury or disease existed prior 
to service and was not aggravated by service.  38 U.S.C.A. 
§§ 1111, 1132, 1137.  For the purposes of this case, however, 
the question of the presumption of soundness is not 
essential.  As discussed below, the service treatment records 
do not reflect that any chronic lung disability (pre-existing 
or otherwise) ever manifested during the Veteran's military 
service, and no such disability was present at the conclusion 
of service; therefore, even presuming that the Veteran's 
lungs were sound at entrance there is no basis for finding 
that there was onset of chronic lung disability during 
service.

Service treatment records from October 1971 show that the 
Veteran experienced syncopal episodes with some associated 
trouble breathing and a note of some spitting up of blood, 
without coughing.  Clinical testing revealed clear lungs and 
chest x-rays were within normal limits.  No lung disability 
was diagnosed, although the Veteran's history of asthma was 
noted.  A psychophysiological reaction was suspected by a 
treatment provider, and no lung pathology of any kind was 
found.

August 1999 VA records (an outpatient treatment report and a 
pre-operative report) show that the Veteran had diagnosed 
chronic obstructive pulmonary disease (COPD).  The Veteran 
reported his remote history of asthma and indicated that it 
had been asymptomatic for more than 30 years.  The Veteran 
also reported his history of bronchitis in the 1970s.  The 
COPD diagnosis appears to have arisen from clinical testing 
prompted by the doctor's observation that "with longstanding 
h/o smoking patient likely has some degree of COPD and this 
warrants investigation."  Clinical testing then confirmed 
"mild COPD by PFTs."

A September 2009 VA examination report associated with the 
development of this claim on appeal shows that the Veteran 
described his history of various lung problems, and the 
examiner noted them in detail in the report.  After 
significant and thorough clinical testing and review of the 
claims file, the examiner explained his conclusions 
concerning the Veteran's current lung disabilities.  The 
examiner explained that the current COPD "is almost 
certainly due to the veteran's extensive smoking history" 
and that there is "no indication the veteran experienced any 
respiratory problems while in service."  This weighs 
significantly against the Veteran's claim, as the examiner 
finds a nearly certain etiological explanation for the 
current lung disability (tobacco smoking) and finds no onset 
or manifestation of such lung disability during service.

The Board notes, in passing, that for claims filed after June 
9, 1998, Congress has prohibited the grant of service 
connection for disability due to the use of tobacco products 
during active service.  38 U.S.C.A. § 1103(a).  Therefore, 
the conclusion of the September 2009 VA examination report 
adequately addresses the etiological possibilities to resolve 
this case with regard to COPD.  The Veteran's COPD was 
determined to be nearly certainly a result of his tobacco 
smoking history; to the extent that such tobacco smoking may 
have taken place during service, service-connection is 
prohibited.  To the extent that such smoking took place 
outside of service, service-connection is simply not 
warranted in a case in which no lung disability manifested 
during service.

Furthermore, the September 2009 VA examination report also 
explains that the "[t]here is no indication the veteran's 
history of asthma diagnosed as a child was aggravated beyond 
natural progression by military service."  And, 
additionally, the examiner explains that "[t]he veteran's 
current lung disorder to include bronchitis and asthma was 
less likely as not aggravated beyond natural progression by 
military service."

Therefore, in total, the probative September 2009 VA 
examination report concludes that the Veteran's current lung 
disabilities have causal etiologies that weigh against 
entitlement to service connection, and the report concludes 
that none of the current lung disabilities were aggravated by 
the Veteran's military service.  The probative September 2009 
VA examination report, informed by interview of the Veteran, 
direct medical inspection, and review of the claims-file, 
weighs significantly against the claim of entitlement to 
service connection for lung disability in this case.

To the extent that the Veteran suggests that his lung 
problems may be among the set of disabilities he believes to 
have been caused by exposure to herbicides during service in 
Vietnam, the Board notes that the Veteran has presented no 
competent medical evidence to support such an alleged link.  
The Board notes that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Health Outcomes Not Associated With Exposure 
to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 
2007).  The Veteran has not been diagnosed with any lung 
disability warranting such a presumption.  While the Veteran 
has been free to identify or provide evidence which otherwise 
supports a link between his herbicide exposure and his lung 
disability, no such evidence is contained in the claims file.

The preponderance of the probative evidence weighs against 
finding any basis of entitlement to service connection for a 
lung disability in this case.

Skin Disability

The Veteran's service treatment records contain no suggestion 
or diagnosis of skin problems.  The Board notes that a 
December 1971 service separation examination report shows 
that the Veteran was medically evaluated to be clinically 
normal in all pertinent respects, specifically including his 
skin, with no pertinent defects of abnormalities noted to 
suggest any manner of skin problems.  The Board finds that 
the contemporaneous service treatment records are highly 
probative evidence strongly suggesting that neither the 
Veteran nor trained medical professionals believed that the 
Veteran had any chronic skin disability during service up 
through the time of his separation.

There is no evidence of record that indicates any 
manifestation of skin disability within any presumptive 
period following service or for many years thereafter.

As there is no evidence of in-service incurrence of skin 
disability, nor any evidence of manifestations of skin 
disability for many years following service, service-
connection in this case could only be based on some manner of 
etiological link between the Veteran's military service and 
the later onset of his skin disability.  As discussed in more 
detail below, medical evidence is required to establish such 
a medical etiology, and the Veteran's lay assertions 
concerning the etiology of his skin disease are not shown to 
reflect the medical expertise required to establish an 
etiological link.  Therefore, there is no competent evidence 
indicating that the Veteran suffers from skin disease that is 
etiologically related to military service.

To the extent that the Veteran suggests that his skin 
disability may be among the set of disabilities he believes 
to have been caused by exposure to herbicides during service 
in Vietnam, the Board notes that the Veteran has presented no 
competent medical evidence to support such an alleged link.  
The Board notes that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Health Outcomes Not Associated With Exposure 
to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 
2007).  The Veteran has not been diagnosed with any skin 
disability warranting such a presumption.  While the Veteran 
has been free to identify or provide evidence which otherwise 
supports a link between his herbicide exposure and his skin 
disability, no such evidence is contained in the claims file.

The preponderance of the probative evidence weighs against 
finding any basis of entitlement to service connection for a 
skin disability in this case.

Impotence

The Veteran claims entitlement to service connection for 
impotence, to include as secondary to heart disability.  
However, as discussed above, the Board finds that service 
connection for heart disability is not warranted in this 
case.  Service connection is not in effect for heart 
disability.  Thus, to the extent that service connection must 
be considered for impotence on a secondary basis with regard 
to heart disability, service-connection on this secondary 
basis is barred as a matter of law.  38 C.F.R. § 3.310(a); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Veteran's service treatment records contain no suggestion 
or diagnosis of impotence problems.  The Board observes that 
a July 1970 service treatment record reports a urethral 
discharge associated with slight burning during urination.  
However, there is no suggestion of a chronic disability 
diagnosis and furthermore no suggestion of any problem 
associated with impotence; the record reflects that the 
Veteran has a recent sexual encounter with no suggestion of 
impotence symptomatology.  No subsequent records suggest any 
chronicity of disability.  

Significantly, the Board notes that a December 1971 service 
separation examination report shows that the Veteran was 
medically evaluated to be clinically normal in all pertinent 
respects, specifically including genito-urinary findings, 
with no pertinent defects of abnormalities noted to suggest 
any manner of impotence problems.  The Board finds that the 
contemporaneous service treatment records are highly 
probative evidence strongly suggesting that neither the 
Veteran nor trained medical professionals believed that the 
Veteran had any chronic impotence disability during service 
up through the time of his separation.  Furthermore, any 
genito-urinary problem causing the urinary symptoms in July 
1970 appear to have been acute in nature and resolved without 
any subsequent problems or chronic disability.

There is no evidence of record that indicates any 
manifestation of impotence-related disability within any 
presumptive period following service or for many years 
thereafter.

As there is no evidence of in-service incurrence of 
impotence, nor any evidence of manifestations of impotence 
for many years following service, service-connection in this 
case could only be based on some manner of etiological link 
between the Veteran's military service and the later onset of 
impotence.  As discussed in more detail below, medical 
evidence is required to establish such a medical etiology, 
and the Veteran's lay assertions concerning the etiology of 
his impotence are not shown to reflect the medical expertise 
required to establish an etiological link.  Therefore, there 
is no competent evidence indicating that the Veteran suffers 
from impotence that is etiologically related to military 
service.

To the extent that the Veteran suggests that impotence may be 
among the set of disabilities he believes to have been caused 
by exposure to herbicides during service in Vietnam, the 
Board notes that the Veteran has presented no competent 
medical evidence to support such an alleged link.  The Board 
notes that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Health 
Outcomes Not Associated With Exposure to Certain Herbicide 
Agents, 72 Fed. Reg. 32,395 (June 12, 2007).  The Veteran has 
not been diagnosed with any impotence-related disability 
warranting such a presumption.  While the Veteran has been 
free to identify or provide evidence which otherwise supports 
a link between his herbicide exposure and impotence, no such 
evidence is contained in the claims file.

The preponderance of the probative evidence weighs against 
finding any basis of entitlement to service connection for 
impotence in this case.

Special Monthly Compensation

Under 38 U.S.C. § 1114(k), special monthly compensation is 
payable for loss of use of one or more creative organs that 
is the result of a service-connected disability.  38 C.F.R. 
§ 3.350(a)(1).  In this case, the Veteran does not meet the 
criteria to establish entitlement to an award of SMC under 
the law.  As discussed above in the section of this decision 
addressing the claim of entitlement to service connection for 
impotence, any current impotence is not shown to be related 
to military service nor to a service-connected disability.  
Moreover, there is no objective evidence of loss of use of a 
creative organ resulting from service-connected disability as 
defined in § 3.350(a)(1). Thus, his claim for SMC fails 
because of absence of legal merit or lack of entitlement to 
the award under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Conclusion

The preponderance of the probative evidence weighs against 
finding an etiological link between the Veteran's claimed 
disabilities on appeal and his military service, including 
through his exposure to herbicides.

With regard to any suggestion of chronicity of symptoms since 
service in the Veteran's testimony, the Board observes that 
the service treatment records probatively show that none of 
the claimed disabilities on appeal manifested during service; 
this probative contemporaneous documentation outweighs any 
recent recollections to the contrary.  The Board notes that 
there is no contemporaneous evidence of any pertinent 
disability or symptom complaints within any presumptive 
period following service or for many years thereafter.  
Furthermore, such a lengthy period following service without 
evidence of complaint or treatment related to a pertinent 
currently diagnosed chronic disability weighs against the 
claims on a direct basis.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The preponderance of the probative 
evidence weighs against finding an etiological link between 
any of the current disabilities on appeal and either active 
duty service or any service-connected disability.

In this decision, the Board finds that the September 2009 VA 
examination report is highly probative evidence with regard 
to the nature and etiology of the Veteran's lung disability 
for which service connection is sought.  The report 
specifically documents and addresses the Veteran's symptom 
complaints, discusses the documented medical history in the 
claims file, and presents a competent medical specialist's 
assessments of the nature and etiology of the claimed 
disability to the extent pertinent to the claim.  This VA 
examination report is informed by direct interview and 
medical inspection of the Veteran together with review of the 
claims file; the report cites clinical information and 
documented medical history to provide an adequate rationale 
for the conclusion presented.

The Board has reviewed the entirety of the evidence of 
record, including other medical records, but finds that there 
is no other evidence of record which probatively contradicts 
the findings presented in the highly probative evidence 
discussed above with regard to the issues on appeal.  The 
Board acknowledges that the Veteran's claims-file contains 
evidence of medical treatment for various disabilities, but 
none of the information in these records pertinently 
contradicts the conclusions or cited rationales of the VA 
medical opinion discussed above, nor do they otherwise 
present a basis for finding any etiological link to service 
for any of the disabilities on appeal.

The Board acknowledges the Veteran's own contentions with 
regard to his belief that his disabilities on appeal are 
etiologically related to his military service.  As a 
layperson, the Veteran is not competent to offer an opinion 
that requires specialized training, such as the clinical 
etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  In Jandreau v. Nicholson, 492 F. 
3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.

The Board finds that the Veteran is competent to present 
testimony identifying when he experienced certain symptoms 
which may be related to the claimed disabilities on appeal.  
However, the Veteran is not competent to establish a 
specialized medical determination such as the specific 
etiology of his disabilities.  The most probative medical 
evidence shows that a VA physician concluded that the 
Veteran's current lung disability was not caused or 
aggravated by his active duty service, and the most probative 
evidence shows no manifestations of lung disability or any 
other disability on appeal during service.  There is 
otherwise no probative evidence suggesting a medical 
etiological link between any disability on appeal and the 
Veteran's service, including herbicide exposure, or any 
service-connected disability.

Even considering the Veteran's lay testimony with regard to 
the matters it is competent to address, the most probative 
evidence weighs against the claims of entitlement to service 
connection in this case (and, accordingly, against the 
related claim of entitlement to SMC).  Competent medical 
evidence is required to establish an etiological nexus 
between any claimed disability on appeal and any service-
connected disability or military service event the Veteran 
contends has caused or aggravated such disability.  In this 
case, the Board finds that the preponderance of the probative 
evidence of record weighs against finding any such nexus.

In this case, the most competent evidence shows that the 
Veteran's current chronic disabilities on appeal are not 
caused by nor aggravated by any service-connected disability, 
nor have any of them been otherwise caused or aggravated by 
the Veteran's military service.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The appeal is denied as to all issues.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


